DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to Claim 1, the closest prior art is considered to be US 2017/0227035 to Fridlund (“Fridlund”), which discloses:

    PNG
    media_image1.png
    427
    687
    media_image1.png
    Greyscale

Reproduced from Fridlund (Examiner Annotated)
a set comprising a first panel (4), a second panel (2) and a mechanical locking device (10, 20-22, and 30) for locking the first panel to the second panel, wherein the first panel comprises a first edge surface (A) and a first panel surface (B), the second panel comprises a second panel surface (C) and a second edge surface (D), the first edge surface is facing the second panel surface in a locked position of the first and the second panel, the mechanical locking device comprises a panel groove (20) at a surface of the second panel, a flexible tongue (30) positioned in the panel groove.
However, the prior art is lacking a teaching, suggestion, or motivation to modify Fridlund so as to further include a rod-shaped element at the first edge surface and an insertion groove at the second panel surface extending from the second panel surface to the panel groove, the rod-shaped element having a longitudinal shape with a length direction which is parallel to the first panel surface and comprises a first part at a first end, a second part at a second end and a recess in the second part, wherein the first part of the rod- shaped element is configured to be inserted into an attachment groove in the first edge surface and the second part of the rod-shaped element is configured to be inserted into the insertion groove, the flexible tongue is configured to cooperate with the recess for a locking of the first panel to the second panel in a first direction which is perpendicular to the second panel surface, and the rod shaped element further comprise a third part located between .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as the cited references include structure similar to the presently claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324. The examiner can normally be reached Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        12/3/2021